Citation Nr: 0602163	
Decision Date: 01/25/06    Archive Date: 01/31/06

DOCKET NO.  94-34 710	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy, claimed as secondary to Agent Orange exposure.

2.  Entitlement to service connection for pemphigus vulgaris.

3.  Entitlement to service connection for a prostrate 
disorder.

4.  Entitlement to service connection for a sleeping 
disorder, to include snoring.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from July 1962 to May 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  The claim was subsequently 
transferred to the Los Angeles, California RO.  Following a 
hearing before the undersigned in September 1998, the case 
was remanded to the RO for further development in January 
1999.  In September 2000, the Board remanded again for 
further development and the case is now before the Board for 
further appellate consideration.  


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  Peripheral neuropathy did not manifest to 10 degrees 
within a year from last exposure to herbicide, it was not 
present in service or for many years thereafter, and has been 
not shown to be related to the veteran's active duty.  

3.  Pemphigus vulgaris was not present in service and has not 
been shown to be related to the veteran's active duty.

4.  A prostate disorder was not present in service and has 
not been shown to be related to the veteran's active duty.
5.  A sleeping disorder was not present in service and has 
not been shown to be related to the veteran's active duty.


CONCLUSIONS OF LAW

1.  Peripheral neuropathy was not incurred in or aggravated 
by service and may not be presumed to have been caused by 
herbicide exposure.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).  

2.  Pemphigus vulgaris was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  

3.  A prostate disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  

4.  A sleeping disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Court has addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  Considering the decisions of the Court in Pelegrini 
and Mayfield, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below. 

In a February 2005 letter, the RO informed the appellant of 
the provisions of the VCAA.  More specifically, this letter 
notified the appellant that VA would make reasonable efforts 
to help him obtain necessary evidence with regard to his 
appeal but that he had to provide enough information so that 
VA could request the relevant records.  VA also discussed the 
attempts already made to obtain relevant evidence with regard 
to this appeal.  Further, VA notified the appellant of his 
opportunity to submit additional evidence to support his 
appeal, as he was told to provide any additional pertinent 
evidence or information he had pertaining to his claims.  

In addition, the RO issued a detailed statement of the case 
(SOC) in July 1994, as well as a supplemental statements of 
the case (SSOCs) in May 2000 and June 2005, in which the 
appellant and his representative were advised of all the 
pertinent laws and regulations regarding his increased rating 
for PTSD claim.  The Board therefore believes that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of evidence was 
developed with respect to the appellant's claims, and that 
the SOC and SSOCs issued by the RO clarified what evidence 
would be required to establish entitlement to the benefits 
sought.  The appellant responded to the RO's communications 
with additional evidence and argument, thus curing (or 
rendering harmless) any previous omissions.  Further, the 
claims file reflects that the June 2005 SSOC contained the 
pertinent language from the new duty-to-assist regulation 
codified at 38 C.F.R. § 3.159 (2005).  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).  Thus, to the 
extent that the letters notifying him of the VCAA may not 
have technically informed the appellant of each element of 
the VCAA, the appellant was nonetheless properly notified of 
all the provisions of the VCAA by the June 2005 SSOC.  

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  That was legally 
impossible in this case, where the claims were adjudicated in 
February 1994.  However, the claimant still has the right to 
VCAA content complying notice and proper subsequent VA 
process, and that has been done, as discussed above.  
Although the notice provided to the veteran in 2005 was not 
given prior to the first adjudication of the claim, the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and, after the 
notice was provided, the case was readjudicated in a June 
2005 SSOC.  Any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  See Mayfield, supra.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the appellant in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the VCAA.  The Board, therefore, 
finds that no useful purpose would be served in remanding 
this matter for more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

VA medical records, private medical records, examination 
reports for VA purposes dated in November 1993, January 2000, 
and February 2004 (with addendum dated in July 2004) have 
been obtained, and there is no contention that additional 
relevant records have not been obtained.  The veteran has not 
indicated that he has any additional evidence to submit.  
Therefore, the Board finds that VA has satisfied its duty to 
notify and to assist pursuant to the VCAA.  See 38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  


Analysis

A veteran who, during active military service, served in 
Vietnam during the period beginning in January 1962 and 
ending in May 1975, is presumed to have been exposed to 
herbicides unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent during 
that service.  See 38 U.S.C.A. 
§ 1116(a)(2)(F); 38 C.F.R. § 3.307(a)(6)(ii).  According to 
his DD Form 214, the veteran had 11 months and 22 days of 
foreign service and was awarded medals including the Vietnam 
Service Medal.  Accordingly, he is presumed to have been 
exposed to herbicides.  

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, diabetes mellitus and soft- 
tissue sarcomas.  38 C.F.R. § 3.309(e).  The regulation 
specifically requires acute or subacute peripheral neuropathy 
which is defined as "transient peripheral neuropathy that 
appears within weeks or months of exposure to an herbicide 
agent and resolves within two years of date of onset." 38 
C.F.R. 
§ 3.309(e), Note 2.  Also, acute and subacute peripheral 
neuropathy shall have become manifest to a degree of 10 
percent or more within a year after the last date on which 
the veteran was exposed to an herbicide agent during active 
military, naval, or air service.  38 C.F.R. § 3.307(6)(ii).  
Furthermore, the last day on which a veteran is presumed to 
have been exposed to an herbicide agent shall be the last 
date on which he served in Vietnam.  38 C.F.R. 
§ 3.307(6)(iii).  

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

I.  Entitlement to service connection for peripheral 
neuropathy, claimed as secondary to Agent Orange exposure.

The veteran testified at his September 1998 hearing that his 
peripheral neuropathy only affects his feet.  He contends 
that he was exposed to Agent Orange more than the average 
person because he washed it off of planes after they were 
unloaded.  In addition, he would sometime help load the 
planes.   

The veteran currently has peripheral neuropathy.  Private 
medical records, as well as examination reports for VA 
purposes, all note the veteran's diagnosis.  For example, 
records from M.C. Schultz, M.D. dated from October 1993 note 
treatment for developing peripheral neuropathy and records 
dated from February 1994 note treatment for peripheral 
neuropathy.     

Giving the benefit of the doubt to the veteran, the Board 
will use the date of service discharge as the last date of 
herbicide exposure.  In any case, the date of herbicide 
exposure is irrelevant here as discussed below.  Evidence of 
the veteran's peripheral neuropathy was not noted until about 
the early 1990's which exceeds the one year presumptive 
period for herbicide service connection as the veteran was 
last exposed to herbicides in May 1966.  Therefore, 
presumptive service connection for herbicide exposure is 
unwarranted.        

However, even if a veteran is found not entitled to a 
regulatory presumption of service connection, the claim must 
still be reviewed to determine if service connection can be 
established on a direct basis.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and 
Radiation Exposure Compensation Standards (Radiation 
Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 
2727-29 (1984), does not preclude a veteran from establishing 
service connection with proof of actual direct causation).

As outlined above, service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez 
v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992)).  

Service medical records are negative for peripheral 
neuropathy.  The examination reports at service entrance and 
discharge reveal that his neurologic system was normal.  The 
examination report at service discharge indicates that he was 
hospitalized for infectious mononucleosis in January 1966 but 
he had a complete recovery and there were no complications or 
sequelae.  As indicated above, post-service records include 
private medical records which show the veteran was treated 
for developing peripheral neuropathy in the early 1990's.  

The veteran was afforded an examination in January 2000 for 
VA purposes.  After review of the medical evidence and 
physical examination of the veteran, the examiner listed 4 
possibilities as to the cause of his peripheral neuropathy.  
She cited to (a) complications from the veteran's pemphigus 
vulgaris, (b) steroid or other immunosuppressant treatments 
for pemphigus, (c) neuropathy related to lumbar disc disease, 
and (d) due to Agent Orange exposure.  The examiner concluded 
that it was at least as likely as not that complications of 
the veteran's autoimmune disorder (pemphigus) and/or use of 
medications for the treatment therein were the major 
contributing factors to the development of his peripheral 
neuropathy.  She went on to specifically opine that it was 
"unlikely or less than likely that the [veteran's] 
peripheral neuropathy was caused by the presumed herbicide 
exposure."  

VA obtained an independent medical opinion in February 2004.  
Upon review of the medical evidence, the examiner appeared to 
provide several possibilities for the etiology of the 
veteran's peripheral neuropathy.  The possibilities were that 
periphery neuropathy was related to (a) Agent Orange 
exposure, (b) an underlying autoimmune condition, i.e. 
pemphigus vulgaris, and (c) complications related to dapsone 
treatment.  The examiner concluded that it was at least as 
likely as not the likely etiology of the veteran's peripheral 
neuropathy was secondary to herbicide exposure.  

However, the February 2004 report has been supplanted by an 
addendum report by the same physician, who revised his prior 
opinion in a report dated in July 2004.  He now concludes 
that the veteran's peripheral neuropathy is less likely due 
to Agent Orange and that his chronic peripheral neuropathy is 
of unknown etiology.  The examiner also noted that the 
veteran's current peripheral neuropathy is less likely 
related to his service mononucleosis.  

Therefore, while the veteran has a current disability, 
peripheral neuropathy was not shown in service and an 
etiology opinion specifically found no link between his 
current disability and service.  While the February 2004 
report noted a relationship between current disability and 
service, the same author went on to revise his opinion in a 
report dated in July 2004.  Additionally, the January 2000 
examination report similarly noted that peripheral neuropathy 
was unlikely caused by herbicide exposure.  Accordingly, 
service connection for peripheral neuropathy on a direct 
basis must be denied.                

To the extent that the veteran himself has claimed his 
peripheral neuropathy is related to service, as a layman, he 
has no competence to give a medical opinion on the etiology 
of a condition.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

In sum, the preponderance of the evidence is against finding 
that the veteran's peripheral neuropathy was incurred in or 
is otherwise related to service (including exposure to 
herbicides).  When the preponderance of evidence is against a 
claim, it must be denied.  38 U.S.C.A. § 5107; see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


II.  Entitlement to service connection for pemphigus 
vulgaris.

The veteran testified at his September 1998 hearing that he 
developed pemphigus vulgaris in 1992.  

The evidence demonstrates that the veteran currently has 
pemphigus vulgaris.  For example, the VA examination report 
dated in November 1993 and a note from R. P. Kaplan, M.D. 
dated in June 1994 note diagnoses of pemphigus vulgaris.  

Initially, the Board notes that pemphigus vulgaris is not one 
of the presumptive conditions listed for herbicide exposure 
in 38 C.F.R. § 3.309(e).  Therefore, presumptive service 
connection for herbicide exposure is not appropriate but the 
veteran may still establish service connection on other 
bases.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).   

Service medical records reveal that in November 1964, the 
veteran was seen for a rash on his face, neck, shoulders and 
upper chest which was diagnosed as rubella.  The examination 
at service discharge shows normal skin.  On the Report of 
Medical History dated in March 1966 prior to service 
discharge, the veteran indicated that he did not have/or ever 
have skin diseases.  

Based on the evidence, the Board finds service connection for 
pemphigus vulgaris is unwarranted.  While the veteran 
currently has pemphigus vulgaris, there was nothing noted in 
service.  The only skin disability noted was related to 
rubella.  Additionally, there is no evidence which links 
current disability to service.  Records in early 1990 show 
that he was treated for pemphigus vulgaris, which is almost 3 
decades post-service discharge.  Accordingly, service 
connection is inappropriate.  

The Board declines to obtain a medical nexus opinion with 
respect to the veteran's service connection claim because 
there is no evidence of pertinent disability in service or 
for three decades following service.  Thus, while there is a 
current diagnosis of  pemphigus vulgaris, there is no true 
indication that that disability is associated with service.  
See Charles v. Principi, 16 Vet. App. 370 (2002).  Indeed, in 
view of the absence of any symptoms of pemphigus vulgaris in 
service, the negative skin examination performed at 
separation, and that the lack of diagnosis of the claimed 
disability until many years post-service, any opinion 
relating pertinent disability to service would certainly be 
speculative.  However, service connection may not be based on 
a resort to pure speculation or even remote possibility.  See 
38 C.F.R. § 3.102 (2004).  The duty to assist is not invoked, 
even under Charles, where "no reasonable possibility exists 
that such assistance would aid in substantiating the claim."  
38 USCA 5103A(a)(2).

To the extent that the veteran himself has claimed his 
pemphigus vulgaris is related to service, as a layman, he has 
no competence to give a medical opinion on the etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In sum, the preponderance of the evidence is against finding 
that the veteran's pemphigus vulgaris was incurred in or is 
otherwise related to service.  When the preponderance of 
evidence is against a claim, it must be denied.  38 U.S.C.A. 
§ 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


III.  Entitlement to service connection for a prostate 
disorder.

The veteran testified at his September 1998 hearing that 
during an examination in service he was told by an internist 
that he had swelling of his prostate.  

As a prostate disorder is not one of the presumptive 
conditions listed for herbicide exposure in 38 C.F.R. 
§ 3.309(e), service connection for herbicide exposure is not 
appropriate but the veteran may still establish service 
connection on other bases.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).   

Service medical records are negative for any findings of a 
prostate disorder.  Similarly, the examination report at 
service discharge indicates a normal genitourinary system.  

The VA examination report dated in November 1993 notes that 
the veteran indicated that he did denied any prostate 
problems.  The Agent Orange protocol examination report 
received in August 1994 reveals a little bigger than normal 
prostate gland.  The cause was listed as swelling as a result 
of infection or by some usually non-cancerous over-growth of 
the gland.   

Service connection for a prostate disorder is unwarranted.  
While the veteran has "a little bigger than normal" 
prostate gland, nothing was noted in service and there is no 
evidence which links his current disorder to service.  The 
first indication of such a disability is not about 1994, 
which is 28 years post-service discharge.  Accordingly, 
service connection is denied.  

The Board declines to obtain a medical nexus opinion with 
respect to the veteran's service connection claim because 
there is no evidence of pertinent disability in service or 
for almost 3 decades following service.  Thus, while there is 
a current diagnosis of a little bigger than normal prostate 
gland, there is no true indication that the disorder is 
associated with service.  See Charles v. Principi, 16 Vet. 
App. 370 (2002).  Indeed, in view of the absence of any 
symptoms of a prostate disorder  in service, the negative 
examination performed at separation, and that the lack of 
diagnosis of the claimed disability until many years post-
service, any opinion relating pertinent disability to service 
would certainly be speculative.  However, service connection 
may not be based on a resort to pure speculation or even 
remote possibility.  See 38 C.F.R. § 3.102 (2004).  The duty 
to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  38 USCA 5103A(a)(2). 

To the extent that the veteran himself has claimed his 
prostate disorder is related to service, as a layman, he has 
no competence to give a medical opinion on the etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In sum, the preponderance of the evidence is against finding 
that the veteran's prostate disorder was incurred in or is 
otherwise related to service.  When the preponderance of 
evidence is against a claim, it must be denied.  38 U.S.C.A. 
§ 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

 
IV.  Entitlement to service connection for a sleeping 
disorder, to include snoring.

The veteran testified at his hearing in September 1998 that 
he attributes his sleep disorder to his deviated septum which 
causes him to snore.  He also testified that he injured his 
nose in service.

As a sleep disorder is not one of the presumptive conditions 
listed for herbicide exposure in 38 C.F.R. § 3.309(e), 
service connection for herbicide exposure is not appropriate 
but the veteran may still establish service connection on 
other bases.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).   

Service medicals, including the examination at service 
discharge, are negative for a sleeping disorder.  On the 
Report of Medical History dated in March 1966, prior to 
service discharge, the veteran indicated that he did not have 
frequent trouble sleeping.  The examination at service 
discharge noted that in August 1961, the veteran had plastic 
surgery on his nose wherein a piece of bone was removed from 
his nose for cosmetic reasons.  He fully recovered, there 
were no complications, and no sequelae.  There was also a 
notation in the examination report that nose was functionally 
and anatomically normal.  

Post-service medical records show that the veteran was seen 
for snoring.  For example, in a VA treatment noted dated in 
August 1993, he complained of increase snoring in the last 
year as per his wife.  

Upon review of the evidence, the Board finds that service 
connection for sleep disorder is not warranted.  There was no 
manifestation of a sleep disorder (to include snoring) in 
service.  While the examination report at service discharge 
shows that the veteran had plastic surgery on his nose in 
August 1961 (prior to service), there is nothing in the 
record reflecting snoring or sleep problems.  At service 
discharge, the veteran denied sleep trouble.  Furthermore, 
the complaints of snoring were not until two decades post-
service discharge.  While the veteran does appear to have 
snoring problems now, nothing was noted in service and there 
is nothing which relates his current disability to service.  
Accordingly, service connection for a sleep disorder is 
denied.  

The Board declines to obtain a medical nexus opinion with 
respect to the veteran's service connection claim because 
there is no evidence of pertinent disability in service or 
for almost 3 decades following service.  Thus, while he does 
have snoring problems now, there is no true indication that 
the disorder is associated with service.  See Charles v. 
Principi, 16 Vet. App. 370 (2002).  Indeed, in view of the 
absence of any symptoms of sleep disorder in service, the 
negative examination performed at separation, and that the 
lack of diagnosis of the claimed disability until many years 
post-service, any opinion relating pertinent disability to 
service would certainly be speculative.  However, service 
connection may not be based on a resort to pure speculation 
or even remote possibility.  See 38 C.F.R. § 3.102 (2004).  
The duty to assist is not invoked, even under Charles, where 
"no reasonable possibility exists that such assistance would 
aid in substantiating the claim."  38 USCA 5103A(a)(2). 

To the extent that the veteran himself has claimed a sleep 
disorder is related to service, as a layman, he has no 
competence to give a medical opinion on the etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In sum, the preponderance of the evidence is against finding 
that the veteran's sleep disorder was incurred in or is 
otherwise related to service.  When the preponderance of 
evidence is against a claim, it must be denied.  38 U.S.C.A. 
§ 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

1.  Entitlement to service connection for peripheral 
neuropathy, claimed as secondary to Agent Orange exposure, is 
denied.

2.  Entitlement to service connection for pemphigus vulgaris 
is denied.

3.  Entitlement to service connection for a prostrate 
disorder is denied.

4.  Entitlement to service connection for a sleeping 
disorder, to include snoring, is denied.  






____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


